        Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 1 of 53



Rebecca K. Smith
Public Interest Defense Center, P.C.
P.O. Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiffs

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION



NATIVE ECOSYSTEMS COUNCIL,               CV-21-
ALLIANCE FOR THE WILD
ROCKIES,                                 COMPLAINT FOR INJUNCTIVE
                                         AND DECLARATORY RELIEF
      Plaintiffs,

vs.

KEITH LANNOM, U.S. Forest
Service Deputy Regional Forester;
U.S. FOREST SERVICE.

      Defendants.
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 2 of 53



                              I. INTRODUCTION

1.   This is a civil action for judicial review under the citizen suit provisions of

     the Endangered Species Act and the Administrative Procedure Act of the

     U.S. Forest Service’s (USFS) authorizations of the Castles Project (Project)

     on the Lewis and Clark portion of the Helena-Lewis and Clark National

     Forest (Forest).

2.   Plaintiffs Native Ecosystems Council and Alliance for the Wild Rockies

     attest that the decisions approving the Project are arbitrary and capricious,

     an abuse of discretion, and/or otherwise not in accordance with law.

3.   Defendants’ approval of the Project and corresponding documents or lack

     thereof as written violate the National Environmental Policy Act (NEPA),

     42 U.S.C. §4331 et seq., the National Forest Management Act (NFMA), 16

     U.S.C. §1600 et seq., the Endangered Species Act (ESA), 16 U.S.C. §1531

     et seq, and the Administrative Procedure Act (APA), 5 U.S.C. §§ 701 et seq.

4.   Plaintiffs seek a declaratory judgment, injunctive relief, the award of costs,

     and expenses of suit, including attorney and expert witness fees pursuant to

     the Equal Access to Justice Act, 28 U.S.C. §2412, and the ESA, 16 U.S.C.

     §1540(g)(4), and/or such other relief as this Court deems just and proper.

                               II. JURISDICTION

5.   This action arises under the laws of the United States and involves the


                                         1
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 3 of 53



     United States as a Defendant. Therefore, this Court has subject matter

     jurisdiction over the claims specified in this Complaint pursuant to 28

     U.S.C. §§ 1331, 1346.

6.   An actual controversy exists between Plaintiffs and Defendants. Plaintiffs’

     members use and enjoy the Forest for hiking, fishing, hunting, camping,

     photographing scenery and wildlife, and engaging in other vocational,

     scientific, spiritual, and recreational activities. Plaintiffs’ members intend to

     continue to use and enjoy the area frequently and on an ongoing basis in the

     future.

7.   The aesthetic, recreational, scientific, spiritual, and educational interests of

     Plaintiffs’ members have been and will be adversely affected and

     irreparably injured if Defendants implement the Project. These are actual,

     concrete injuries caused by Defendants’ failure to comply with mandatory

     duties under NFMA, NEPA, ESA, and the APA. The requested relief would

     redress these injuries and this Court has the authority to grant Plaintiffs’

     requested relief under 28 U.S.C. §§ 2201 & 2202, 5 U.S.C. §§ 705 & 706,

     and 16 U.S.C. §1540.

8.   Plaintiffs sent Defendants a notice of intent to sue under the ESA on

     December 22, 2020. Thus, Plaintiffs complied with the 60-day notice

     requirement for their ESA challenge and this Court has jurisdiction to


                                         2
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 4 of 53



      review this claim.

9.    Plaintiffs fully participated in the available administrative review processes

      for the Project; thus they have exhausted administrative remedies. Thus, the

      Court has jurisdiction to review Plaintiffs’ APA claims.

                                     III. VENUE

10.   Venue in this case is proper under 28 U.S.C. §1391(e) and Local Rule

      3.2(b). Defendant Lannom resides in Missoula County, which is within the

      Missoula Division of the United States District Court for the District of

      Montana.

                                    IV. PARTIES

11.   Plaintiff ALLIANCE FOR THE WILD ROCKIES is a tax-exempt,

      non-profit public interest organization dedicated to the protection and

      preservation of the native biodiversity of the Northern Rockies Bioregion,

      its native plant, fish, and animal life, and its naturally functioning

      ecosystems. Its registered office is located in Missoula, Montana. The

      Alliance has over 2,000 individual members, many of whom are located in

      Montana. Members of the Alliance observe, enjoy, and appreciate

      Montana’s native wildlife, water quality, and terrestrial habitat quality, and

      expect to continue to do so in the future, including in the Project area.

      Alliance’s members’ professional and recreational activities are directly


                                          3
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 5 of 53



      affected by Defendants’ failure to perform their lawful duty to protect and

      conserve these ecosystems. Alliance for the Wild Rockies brings this action

      on its own behalf and on behalf of its adversely affected members.

12.   Plaintiff NATIVE ECOSYSTEMS COUNCIL is a non-profit Montana

      corporation with its principal place of business in Three Forks, Montana.

      Native Ecosystems Council is dedicated to the conservation of natural

      resources on public lands in the Northern Rockies. Its members use and

      will continue to use the Helena-Lewis and Clark National Forest for work

      and for outdoor recreation of all kinds, including fishing, hunting, hiking,

      horseback riding, and cross-country skiing. The Forest Service's unlawful

      actions adversely affect Native Ecosystems Council’s organizational

      interests, as well as its members’ use and enjoyment of the Helena-Lewis

      and Clark National Forest, including the Project area. Native Ecosystems

      Council brings this action on its own behalf and on behalf of its adversely

      affected members.

13.   Defendant KEITH LANNOM is the Deputy Regional Forester for Region

      One/Northern Region of the U.S. Forest Service, and is the decision-maker

      who denied the administrative objections filed against the Project.

14.   Defendant UNITED STATES FOREST SERVICE (USFS) is an

      administrative agency within the U.S. Department of Agriculture, and is


                                         4
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 6 of 53



      responsible for the lawful management of National Forests, including the

      Helena-Lewis and Clark National Forest.

                          V. FACTUAL ALLEGATIONS

A.    Project and Project Area

15.   The Castle Mountains Project (Project) is located in the Castles Mountains

      of Montana – an island mountain range located east of White Sulphur

      Springs, Montana.

16.   The Project includes:

      a.    1,144 acres of commercial logging in Douglas fir forest, which will

            remove 40-60% of the trees, and is referred to euphemistically in the

            Project EIS as “thinning,”

      b.    1,155 acres of clearcutting in lodgepole pine forest, referred to

            euphemistically in the Project EIS as “regeneration,”

      c.    928 acres of modified clearcutting with whitebark pine as the leave

            trees, potentially including burning, referred to euphemistically as

            “whitebark pine restoration,”

      d.    1,799 acres of modified clearcutting, which will remove trees around

            designated “leave trees,” and is referred to euphemistically in the

            Project EIS as “stand improvement thinning,”

      e.    419 acres of pre-commercial logging, referred to euphemistically as


                                         5
           Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 7 of 53



               “precommercial thinning,”

      f.       287 acres of commercial and non-commercial logging of all conifer

               trees in aspen groves, and potentially including post-logging burning,

               referred to euphemistically in the Project EIS as “aspen restoration,”

      g.       8,778 acres of clearcutting and possible burning to create “meadows,”

               referred to euphemistically as “meadow restoration,”

      h.       8,063 acres of prescribed burning, and

      i.       7 acres of shrub planting.

17.   The Project also includes 45.1 miles of new road construction or re-

      construction: 9.7 miles of new road construction of temporary roads, 25.7

      miles of road reconstruction, and construction of an additional 9.7 miles of

      new roads on existing trails.

18.   The Project includes a Forest Plan amendment to exempt the Project from

      two Forest Plan standards that protect elk hiding cover because the Project

      violates those standards.

19.   The “probable implementation duration for the project” is “five to ten

      years.”

B.    Procedural Background

20.   The Forest Service published a Notice of Intent to prepare an EIS for the

      Project on February 19, 2015.


                                            6
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 8 of 53



21.   The draft EIS for the Project was released on March 16, 2018.

22.   On October 23, 2019, the Forest Service denied all public “objections” to

      the Project through the administrative review process.

23.   The Forest Service signed the ROD authorizing the Project on December

      19, 2019.

24.   In the ROD, the Forest Service chose “Alternative 5,” which it represents as

      “similar to both the proposed action Alternative 2 and Alternative 3,” which

      were analyzed in the EIS. The chosen action “includes two additional

      prescribed fire units (FEIS, p. 25.) and boundary alterations to several

      previously analyzed units within the existing treatment footprints.”

25.   The ROD states that although the Helena National Forest and Lewis &

      Clark National Forest administratively combined in December 2015,

      management of the lands formerly within the boundary of the Lewis &

      Clark National Forest are still controlled by the direction found in the 1986

      Lewis & Clark National Forest Plan until that Forest Plan is revised.

26.   The ROD states that the Forest Plan amendment for this Project was

      completed under the 1982 NFMA planning regulations.

27.   The ROD states that the Project would not begin before May 2020.

28.   The Forest Service completed its first ESA consultation for the Project with

      USFWS on December 11, 2019.


                                         7
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 9 of 53



29.   The Forest Service completed its second ESA consultation for the Project

      with USFWS on June 12, 2020.

30.   The Forest Service produced a third Biological Assessment for the Project

      on February 18, 2021.

C.    Elk

31.   Forest Plan Forest-wide Standard C-1(2) mandates: “Utilize the general

      concepts presented in Agriculture Handbook No. 533, Wildlife Habitats in

      Managed Forests. . . . When more site specific management

      recommendations are available through the Forest Service or MDFW&P

      those recommendations will be followed.” (Emphasis added).

32.   The most recent site specific management recommendations available

      through the Forest Service and MDFW&P for elk habitat management on

      this Forest is “U.S. Forest Service and Montana Department of Fish Wildlife

      and Parks Collaborative Overview and Recommendations for Elk Habitat

      Management on the Custer, Gallatin, Helena, and Lewis and Clark National

      Forests,” which is commonly referred to as the “Eastside Assessment.”

33.   The Project EIS states that the Eastside Assessment is the “best available

      science.”

34.   The recommendations of the Eastside Assessment were not disclosed and

      followed in the Project EIS.


                                         8
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 10 of 53



35.   The Eastside Assessment at page 17 states: “At the project level an elk

      habitat effectiveness analysis should be conducted.”

36.   The Eastside Assessment at page 17 states: “In those areas where there is

      a desire to improve and/or maintain elk habitat use, we recommend

      maintaining or decreasing road densities that correspond with the desired

      habitat effectiveness level per Christensen et al. (1993).”

37.   Christensen et al. (1993) states: “Any motorized vehicle use on roads will

      reduce habitat effectiveness. Recognize and deal with all forms of

      motorized vehicles and all uses, including administrative use.”

38.   Christensen et al. (1993) states: “For areas intended to benefit elk summer

      range and retain high use, habitat effectiveness should be 70 percent or

      greater.”

39.   Christensen et al. (1993) states: “For areas where elk are one of the primary

      resource considerations habitat effectiveness should be 50 percent or

      greater.”

40.   Christensen et al. (1993) states: “Areas where habitat effectiveness is

      retained at lower than 50 percent must be recognized as making only minor

      contributions to elk management goals. If habitat effectiveness is not

      important, don’t fake it. Just admit up front that elk are not a consideration.”

41.   Christensen et al. (1993) states: “Reducing habitat effectiveness should


                                          9
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 11 of 53



      never be considered as a means of controlling elk populations. A population

      over target is not a Forest Service habitat problem.”

42.   The Eastside Assessment at page 17 states: “For areas intended to

      benefit elk summer range and retain high elk use, habitat effectiveness

      related to motorized routes should be 70% or greater.”

43.   Figure 1 in Christensen et al (1993) is set forth below:




44.   70% habitat effectiveness is approximately 0.7 miles of road per square

      mile.

45.   The Eastside Assessment at page 18 states: “Where travel management


                                         10
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 12 of 53



      decisions have been made, and consideration was given to habitat

      effectiveness in the overall decision, habitat effectiveness analysis at the

      project level should focus on the additional temporary project routes and

      their potential to reduce elk use of important summer habitat.” (Emphasis

      added).

46.   The Eastside Assessment at page 18 states: “consistent, frequently-used non-

      public routes or temporary roads would detract from habitat effectiveness if

      such roads are used during the summer. The specific situation should be

      addressed at the project level and needs to be interpreted relative to

      potential for displacement of elk (see Lyon et al. 1985).” (Emphases added).

47.   In the Project EIS, the Forest Service states: “habitat effectiveness will not

      be calculated for this project” and “there will be no habitat effectiveness

      analysis conducted for this project.”

48.   In the Project EIS, the Forest Service misrepresents the Eastside Assessment

      to the public: “Based on the Eastside Assessment, temporary or

      administrative routes can be reasonably excluded from the analyses;

      therefore, any impact to big game due to temporary routes used for project

      activities would be immeasurable and insignificant.” (Emphasis added).

49.   Similarly, the Forest Service makes the following misrepresentation in the




                                         11
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 13 of 53



      Project EIS: “Habitat effectiveness relates to the effect of motorized routes

      on elk summer range. The best available science for elk habitat management

      on National Forests in Montana east of the Continental Divide is the

      Eastside Assessment (included in project record). The Eastside Assessment

      states that temporary routes can be reasonably excluded from that analysis,

      and the project proposes no change in open public motorized routes.”

      (Emphasis added).

50.   Forest Plan Forest-wide Standard C-1(4) mandates: “Incorporate

      recommendations from the Montana Cooperative Elk-Logging Study in the

      planning of timber sales and road construction projects. These

      recommendations are listed in Appendix F.”

51.   The Project EIS does not disclose or discuss recommendations from the

      Montana Cooperative Elk-Logging Study, Forest Plan Appendix F.

52.   The Montana Cooperative Elk-Logging Study, Forest Plan Appendix F,

      states: “Where maintenance of elk habitat quality and security is an

      important consideration, open road densities should be held to a low level.”

53.   The Forest Plan defines a “low” road level to be 0.5 - 1.5 miles/square mile.

54.   The Project area does not keep open road densities to a low level.

55.   The Project file indicates that there are 371.7 miles of roads in the Project

      area:


                                         12
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 14 of 53




56.   The Project area is approximately 80,000 acres, which equates to 125

      square miles.

57.   371.7 miles of roads in 125 square miles equates to a road density of 3.0

      miles/square mile.


                                        13
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 15 of 53



58.   3.0 miles/square mile is considered to be a “high” level of roads according to

      the Forest Plan.

59.   Additionally, the Project EIS represents that there are 52.1 miles of

      motorized trails in the Project area, which the EIS refers to as “jeep trails.”

60.   371.7 miles of road plus 52.1 miles of motorized trails equates to 423.8

      miles of motorized routes in the Project area.

61.   423.8 miles of motorized routes in 125 square miles equates to a motorized

      route density of 3.4 miles/square mile.

62.   Forest Plan Forest-wide Standard C-1 (5) requires that drainages or elk herd

      units containing identified summer/fall elk range be maintained at 30 percent

      or greater effective hiding cover.

63.   The Project will not comply with Forest Plan Forest-wide Standard C-1 (5).

64.   Of the 19 watersheds that contain summer/fall range in the Castle

      Mountains, 8 watersheds currently violate the standard and 4 additional

      watersheds will violate the standard after Project implementation.

65.   The Forest Service issued a Forest Plan amendment to exempt the Project

      from compliance with Forest Plan Forest-wide Standard C-1 (5) so that the

      Project can continue to remove elk hiding cover.

66.   Forest-wide Management Standard C-1 (6) requires: “Manage motorized use

      on National Forest system lands through the Forest Travel Plan, in


                                           14
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 16 of 53



      cooperation with the public, State of Montana, and other Federal agencies,

      to reduce effects on wildlife during periods of high stress (hunting seasons

      and wintering periods). Also see Chapter III and Appendix O. The Montana

      Fish and Game Commission Road Management Policy and the Forest

      Service Road Regulations are shown in Appendix G.”

67.   Appendix O sets forth road density requirements for each Management

      Area, with the exception of MA D, which was amended by Amendment 19

      to a road density of 2.5 miles/square mile:




                                        15
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 17 of 53



68.   Forest Plan Management Areas C, D, E, G, H, J, L, and R are present in the

      Project area.

69.   The following map sets forth the location of each Management Area in the

      Project area:




                                       16
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 18 of 53



70.   The following table sets forth the acreage in each Management Area in the

      Project:




71.   The following table displays road density in each Management Area, with

      the exception that the Forest Service did not assign 135 miles of roads to

      any particular Management Area, and therefore road densities are higher

      than indicated. The table also sets forth the required road density as set

      forth in Appendix O, as amended by Forest Plan Amendment19:




                                         17
        Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 19 of 53



 MA            USFS acres     All acres in   Miles     Forest      Mi/Sq.Mi       Mi/Sq. Mi
               in Project     Project        of        Plan        USFS only      All lands
               area           area           road      Standard    ***            ***
               ***            ***                                  Comply?        Comply?
               Sq. miles      Sq. Miles


 MA C          18,446         18,764         33.8      Low         1.2            1.2
               ***            ***                      0.5-1.5     ***            ***
               28.8           29.3                                 Unclear due    Unclear due
                                                                   to exclusion   to exclusion
                                                                   of 135 miles   of 135 miles
 MA D          17,942         19,874         87.2      Amend. 19   3.1            2.8
               ***            ***                      2.5         ***            ***
               28.0           31.1                                 NO             NO
 MA E          11,005         15,757         58.5      Low         3.4            2.3
               ***            ***                      0.5-1.5     ***            ***
               17.2           24.6                                 NO             NO
 MA G          13,571         15,075         27.4      Limit to    1.3            1.2
               ***            ***                      Existing    ***            ***
               21.2           23.6                                 Unclear        Unclear
 MA H          1,673          1,981          3.7       High        1.4            1.2
               ***            ***                      +3.0        ***            ***
               2.61           3.1                                  YES            YES
 MA J          4,759          4,809          .6        No roads    0.1            0.1
               ***            ***                      permitted   ***            ***
               7.4            7.5                                  Unclear        Unclear
 MA L          2,204          3,596          25.3      High        7.4            4.5
               ***            ***                      +3.0        ***            ***
               3.4            5.6                                  YES            YES
 MA R          ?              ?              ?         Adjacent    ?              ?
                                                       Road &
                                                       Trails


 Unassigned    ?              ?              135       ?           ?              ?

 TOTALS        69,600 acres   79,856         371.1     N/A         3.4            3.0
               ***            acres          miles                 ***            ***
               108.8          ***                                  N/A            N/A
                              124.8


72.     As set forth in the table above, at least two, and potentially five,


                                                  18
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 20 of 53

      Management Areas have road densities that violate the Forest Plan.

73.   In the Project EIS the Forest Service states it is complying with road density

      requirements but it does not provide any explanation as to how it reached

      this conclusion.

74.   In particular, the Project EIS does not disclose the methodology or

      underlying data used by the Forest Service to calculate MA road density for

      the Project EIS Table 191, nor does it disclose the location of that

      underlying data and calculations in the Project file.

75.   Additionally, the Project EIS does not provide a map that clearly displays all

      roads in the Project area.

76.   Forest Plan Appendix G provides further guidance for the management of

      road densities: “The Montana Department of Fish, Wildlife, and Parks will

      use the policy as their guidelines for coordination with land management

      agencies in dealing with road management considerations.”

77.   Forest Plan Appendix G recommends managing road density in conjunction

      with hiding cover at the following levels:

                         Hiding Cover         Open Road Density
                             80%               0.0 - 2.4 mi/sq. mi
                             70%               0.0 - 1.9 mi/sq. mi
                             60%               0.0 - 1.2 mi/sq. mi
                             50%               0.0 - 0.1 mi/sq. mi



                                         19
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 21 of 53

78.   The Forest Service refused to disclose and discuss the Forest Plan Appendix

      G Hiding Cover/Open Road Density recommendation in the Project EIS.

79.   The Project does not comply with the Forest Plan Appendix G Hiding Cover/

      Open Road Density recommendation.

80.   Forest Plan Management Area C has the following goal: “Maintain or

      enhance existing elk habitat by maximizing habitat effectiveness as a primary

      management objective.”

81.   As noted above, the Forest Service refused to conduct a habitat effectiveness

      analysis for the Project.

82.   Forest Plan Management Area C Standard for Wildlife requires maintenance

      of effective hiding cover percentages by timber compartment at an average of

      40 percent with a minimum of 35 percent for any individual

      sub-compartment.

83.   The Project will not comply with the hiding cover requirement of Forest Plan

      Management Area C Standard for Wildlife.

84.   Of the 7 timber compartments with Management Area C lands in the Castle

      Mountains, 4 currently violate the MA C hiding cover standard, and an

      additional one will violate the standard after implementation of the Project.

85.   The Forest Service issued a Forest Plan amendment to exempt the Project

      from compliance with the hiding cover requirement of Forest Plan

      Management Area C Standard for Wildlife so that the Project can continue

                                         20
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 22 of 53

      to remove elk hiding cover.

86.   Forest Plan Management Area C Standard for Wildlife also requires:

      “Habitat effectiveness will be positively managed through road management

      and other necessary controls on resource activities.”

87.   As noted above, the Forest Service refused to conduct a habitat

      effectiveness analysis for the Project.

88.   Forest Plan Management Area C also requires: “Elk habitat effectiveness

      will be maintained.”

89.   As noted above, the Forest Service refused to conduct a habitat

      effectiveness analysis for the Project.

90.   As indicated by the Eastside Assessment, temporary roads will degrade

      habitat effectiveness.

91.   During the five to ten year duration of this Project, habitat effectiveness will

      be degraded rather than maintained.

92.   Montana Fish, Wildlife, and Parks (FWP) submitted comments on this

      Project, which state in part: “Due to current elk populations and distribution

      in the Castle Mountains, special consideration needs to be given to maintain

      or enhance summer/fall elk presence on [National Forest System] lands so

      elk are available to the hunting public on public land during the hunting

      season. This should be taken into consideration when planning the . . . .use

      of temporary roads. . . . FWP strongly recommends that the USFS review

                                         21
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 23 of 53

      and implement the recommendations detailed in USFS & MFWP

      Collaborative Overview and Recommendations for Elk Habitat

      Management on the Custer, Gallatin, Helena, and Lewis and Clark National

      Forests (2013) when designing treatment options.” The Forest Service did

      not disclose this comment to the public in the Project EIS.

93.   FWP comments on the Project further state: “FWP is concerned with current

      high open roads density in portions of the Castle Mountains, because of its

      effects on wildlife security.” The Forest Service did not disclose this

      comment to the public in the Project EIS.

D.    Old Growth Forest

94.   The Forest Plan requires: “A minimum of 5 percent of the commercial forest

      land within a timber compartment should be maintained in an old growth

      forest condition.”

95.   The Forest Plan provides the following definition of old growth forest: “the

      following ecological definition will apply to old growth forest on the Lewis

      and Clark National Forest: An old growth forest will normally contain the

      following characteristics[:]

      a.    One or more coniferous species which are climax or long-lived seral

            dominants on the site

      b.    Two or more layers or age classes

      c.    A combined overstory-understory tree canopy closure which averages

                                        22
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 24 of 53

            60 percent or more

      d.    The dominant tree component generally exceeds 13 inches dbh, 50

            feet in height, and has reached or is past full maturity with signs of

            decadence present and obvious

      e.    At least 2 snags/acre of 10 inches dbh or greater

      f.    Sparse understory shrub and herbaceous vegetation with logs and

            other down material common and well distributed through the stand”

96.   The Final EIS for the Project states: “Most potential project units that

      contain mature timber were surveyed for old growth condition during

      development of the Castle Mountain Restoration Project during the field

      seasons of 2013 through 2016. Technicians were trained to identify plants,

      habitat type, measure and age trees, and count number of snags and trees per

      acre in various size classes. Old growth condition was determined using

      parameters published in Old Growth Forest Types of the Northern Region

      (Green et al. 1992, errata 2011 Appendix 3).”

97.   The Final EIS for the Project states: “In several instances, small patches of

      old growth trees were found within a stand where the remainder of the stand

      did not meet old growth criteria nor was it expected to develop into old

      growth within the next 50 years. These small patches (twenty acres in size

      or less) were not necessarily reserved from project treatment.”

98.   The Final EIS further discloses: “Where individual small patches (generally

                                         23
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 25 of 53



      10 acres or less) of old growth or potential old growth were isolated from

      other patches, these were not designated for retention.”

99.   In the old growth forest section of the EIS, in a sub-section entitled

      “Information Sources,” the FEIS states: “Field survey of proposed project

      areas are used to support this old growth analysis. Old growth criteria are

      provided by Old Growth Forest Types of the Northern Region (Green et al.

      1992, errata 2011).”

100. Regarding the Forest Plan requirement to maintain 5% of commercial forest

      lands in each Timber Compartment as old growth forest, the Forest Service

      states “we cannot say that this standard is met in every timber compartment .

      . . .”

101. The Final EIS acknowledges that, using the Green et al definition for old

      growth forest, the Project includes “some forest management actions that

      will affect the composition of old growth and may even reduce it to the

      point where it no longer meets minimum criteria to qualify as old growth

      habitat.”

102. In Final EIS Table 221, the Forest Service display acres of either existing

      old growth or potential old growth, using the Green et al definition, in the

      Project area Timber Compartments:




                                         24
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 26 of 53



 Timber      Acres of            Total Acres    Total Green et al   Percentage of
 Compartment Commercial          Surveyed       existing old        Green et al
             Timber                             growth or           existing old
                                                potential old       growth or
                                                growth in blocks    potential old
                                                > 20 acres on       growth in
                                                commercial          blocks > 20
                                                lands               acres on
                                                                    commercial
                                                                    lands



 626                 4118        1788           61                  1.5%
 627                 9509        5480           1022                10.7%
 628                 4366        3080           377                 8.6%
 629                 5306        2863           510                 9.6%
 630                 5694        3412           435                 7.6%
 715                 9100        2090           201                 2.2%
 716                 8553        3195           184                 2.2%

103. Final EIS Table 221 does not separate out and disclose how much of each

       Timber Compartment is actual existing old growth under the Green et al

       definition as opposed to “potential” future old growth under the Green et al

       definition.

104. Final EIS Table 22 represents that Alternative 2 allows the logging of 451

       acres of Green et al old growth in Timber Compartments 627, 628, 629, and

       630; however, this calculation excludes all stands under 20 acres as well as

       all unsurveyed stands, so the true acreage of logging of Green et al old

                                         25
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 27 of 53



      growth is not disclosed in the Final EIS.

105. The Final EIS does not disclose the Forest Plan definition for old growth

      forest.

106. The Final EIS does not apply the Forest Plan definition of old growth forest.

107. The Final EIS does not disclose the amount of Forest Plan definition old

      growth that exists in each Timber Compartment.

108. The Final EIS does not disclose the amount of Forest Plan definition old

      growth that will be logged by the Project.

109. The Final EIS does not disclose which if any Timber Compartments have

      5% or more of commercial lands in existing Forest Plan definition old

      growth.

110. The field surveys conducted for the Project did not apply the Forest Plan

      definition old growth forest.

111. Numerous field surveys conducted for the Project designated areas as old

      growth even if they did not meet the Forest Plan definition requirement for

      60% canopy closure.

112. Because the field surveys designated areas as old growth that do not contain

      60% canopy closure, the field surveys and resulting old growth estimates

      are not consistent with the Forest Plan old growth forest definition.

113. The Green et al old growth criteria have three minimum criteria: minimum


                                         26
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 28 of 53



      age of large trees, minimum number of tress per acre of a certain size (called

      diameter at breast height or “dbh”), and minimum basal area.

114. The table below compares the requirements of Green et al old growth

      definition with the Forest Plan old growth definition:

                             Green et al definition       Forest Plan definition
 Minimum age of large        Required                     Not required
 trees
 Minimum number of           Required                     Not required
 trees per acres of a
 certain size
 Minimum Basal Area          Required                     Not required
 One or more seral           Not required                 Required
 dominants on site

 Two or more layers or       Not required                 Required
 age classes
 60 percent canopy           Not required                 Required
 closure at minimum
 Dominant tree over 13"      Not required                 Required
 dbh and 50' tall
 2 snags per acre at least   Not required                 Required
 10" dbh at minimum
 Sparse understory           Not required                 Required
 vegetation, shrubs, logs,
 down material common
 & well-distributed

115. As demonstrated by the table above, the two old growth definitions have

      different requirements: a stand that meets Green et al criteria will not

                                         27
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 29 of 53



      necessarily meet the Forest Plan definition and vice versa. Thus, the

      application of the Forest Plan old growth definition would lead to a

      completely different old growth forest analysis for this Project.

E.    Municipal Watershed

116. Forest Plan Management Area J consists of the two municipal watersheds

      on the Lewis and Clark National Forest: O’Brien Creek south of Neihart,

      and Willow Creek, southeast of White Sulphur Springs. Both areas are

      forested.

117. The Project Final EIS acknowledges that there is a Management Area J

      municipal watershed in the Project area: South Fork of Willow Creek.

118. The Forest Plan requires: “The Montana Department of Health and

      Environmental Sciences, Water Quality Bureau, must approve road

      construction, timber harvest, and mining activities in municipal

      watersheds.”

119. The Forest Plan requires that outside of upper O'Brien Ck, “roads will not

      be constructed for surface resource management.”

120. The Forest Plan requires that outside of upper O'Brien Ck, “timber should

      only be harvested where necessary to control a hazard to the water

      resources.”

121. These three Forest Plan standards were not disclosed and applied in the


                                         28
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 30 of 53



      Project EIS.

122. The Project appears to allow timber harvest in Management Area J.

123. It is unclear whether the Project allows road construction in Management

      Area J.

124. There is no documentation in the record to show that Montana DEQ ever

      approved road construction or timber harvest in this Management Area J

      municipal watershed.

F.    Whitebark Pine

125. On December 2, 2020, the U.S. Fish and Wildlife Service issued a rule

      proposing to list whitebark pine (Pinus albicaulis) under the Endangered

      Species Act.

126. The Project area includes whitebark pine.

127. The whitebark pine present in the Castle Mountains represents a major

      source within the larger geographic area.

128. Hundreds of acres of clearcutting and burning around individual whitebark

      pine trees are proposed for the Project, including clearings up to 30 feet in

      diameter around individual whitebark pines.

129. The Forest Service fails to disclose the incredibly high failure rate of these

      practices as a technique for natural regeneration of whitebark pine under

      these conditions.


                                         29
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 31 of 53



130. The Forest Service states that seedlings may be replanted in clearings, but if

      it occurs at all, at most only on 10 -15% of the cleared acres.

131. The Forest Service fails to provide any discussion of the high failure rate of

      planting seedlings in clearcuts.

132. The Forest Service does not disclose or address the results of its only long-

      term study on the effects of tree cutting and burning on whitebark pine. This

      study, named "Restoring Whitebark Pine Ecosystems," included prescribed

      fire, “thinning”, “selection cuttings,” and “fuel enhancement cuttings” on

      multiple different sites. The results were that “[a]s with all the other study

      results, there was very little whitebark pine regeneration observed on these

      plots.” See U.S. Forest Service, General Technical Report RMRS-GTR-232

      (January 2010). These results directly undermine the representations the

      Forest Service makes in the Project EIS.

133. More specifically, the Forest Service’s own research at RMRS-GTR-232

      finds: “the whitebark pine regeneration that was expected to result from this

      [seed] caching [in new openings] has not yet materialized. Nearly all sites

      contain very few or no whitebark pine seedlings.” Thus, even ten years after

      cutting and burning, regeneration was “marginal.”

134. Moreover, as the Forest Service notes on its website: “All burn treatments

      resulted in high mortality in both whitebark pine and subalpine fir (over


                                         30
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 32 of 53



       40%).”

135.   Accordingly, the only proven method of restoration of whitebark pine is

       planting: “Manual planting of whitebark pine seedlings is required to

       adequately restore these sites.”

136. Similar to its failure to fully disclose and apply RMRS-GTR-232 in the

       Project EIS, the Forest Service also failed to fully disclose and apply

       RMRS-GTR-232 in the Biological Assessment it prepared for whitebark

       pine for the Project on February 18, 2021.

137. Instead of fully disclosing and applying the findings of RMRS-GTR-232,

       the Biological Assessment falsely represents: “Natural whitebark pine

       regeneration is desired and expected to occur following restoration

       treatments (tree felling and prescribed burning).”

G.     Goshawk

138. The goshawk is designated as a management indicator species in the Forest

       Plan.

139. The Forest Plan requires the Forest Service to monitor goshawk nests with a

       100% sample annually.

140. The Forest Plan requires the Forest Service to report the results of this

       monitoring on an annual basis.

141. The Forest Plan mandates that the “Variability Which Would Initiate


                                          31
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 33 of 53



      Further Evaluation” is a “Decrease of 10% or more in active nesting

      territories.”

142. The Forest Plan mandates: “Evaluation of data gathered during monitoring

      will be guided by the Decision Flow Diagram detailed in Figure 5.1.”

143. The Forest Plan mandates: “The document resulting from the use of the

      Decision Flow Diagram constitutes the evaluation report.”

144. The Forest Plan mandates: “The evaluation report will be made available for

      public review.”

145. In the Project EIS, the Forest Service did not disclose the data on active

      nesting territories and the annual percentage of change as determined by

      monitoring.

146. Instead, the EIS states: “The number of known territories has increased

      every year due to survey and monitoring efforts; in 2006 the number of

      known territories was 40, in 2016 the number of known territories was 85

      (see Goshawk Monitoring Summary in project record).”

147. “Known territories” are not the same thing as “active nesting territories.”

148. The Forest Service defines “active” as “bird or young in nest.”

149. The Project EIS does not disclose how many territories are “active nesting

      territories.”

150. The EIS further states: “There are eleven known goshawk territories in the


                                        32
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 34 of 53



      project boundary and eight of these were discovered in 2014 or later as a

      result of project survey. The known territories are Pasture Gulch, Townsend

      Gulch, West Fork Flagstaff, Checkerboard North, North Fork Whetstone,

      West Fork Cooper Creek, Reynolds Creek, Warm Springs Creek,

      Grasshopper Creek, South Fork Willow and Richardson Creek. See

      Monitoring Summary Table in project record for details on when each

      territory was discovered and number of fledglings each year, among other

      details.”

151. The EIS acknowledges that the Project (Alternative 2) will remove 6,231

      acres of goshawk post-fledgling habitat.

152. The EIS acknowledges that the Project (Alternative 2) will remove 8,479

      acres of goshawk foraging habitat.

153. In the section of the EIS discussing Forest Plan compliance, the EIS

      represents: “The monitoring requirements for old growth habitat (goshawk)

      is a 100% sample annually for active nesting territories and the variability

      which would initiate further evaluation is a decrease of 10% or more in

      active nesting territories. All alternatives comply with this monitoring

      requirement because there has been no such decrease in active nesting

      territories, see Northern Goshawk Monitoring Summary 2016 in project

      record.”


                                         33
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 35 of 53



154. Contrary to the EIS representations, the monitoring data in the project file

      establishes the following regarding nests Forest-wide:

 FOREST-

 WIDE
              2018     2017    2016 2015         2014   2013 2012 2011         2010
 Number       8        15      38      35        28     21       20    14      28

 Active
 Annual %     -47%     -60%    N/A     N/A       N/A    -8%      N/A   -50%    N/A

 Decrease

155. In accordance with the monitoring data in the record, there was a 47%

      decline in active nests on the Forest in 2018.

156. In accordance with the monitoring data in the record, there was a 60%

      decline in active nests on the Forest in 2017.

157. Furthermore, even if the data was limited to the nests in the Project area,

      there is still a decrease greater than 10%:

       Territory        2018            2017              2016              2015
  Pasture Gulch       Surveyed        Surveyed          Surveyed        Surveyed
                     No detection    No detection       Not Active       Active
      Townsend        Surveyed        Surveyed          Surveyed        Surveyed
         Gulch       No detection      Active            Active          Active
      West Fork       Surveyed        Surveyed          Surveyed        Surveyed
       Flagstaff       Active          Active            Active          Active



                                            34
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 36 of 53



 Checkerboard        Surveyed        Surveyed          Surveyed      Surveyed
        North         Active        No detection        Active        Active
     North Fork      Surveyed        Surveyed          Surveyed      Surveyed
     Whetstone      No detection    No detection        Active        Active
    West Fork        Surveyed         Surveyed         Surveyed      Surveyed
 Cooper Creek       No detection       Active           Active        Active
       Reynolds Not surveyed            Not            Surveyed      Surveyed
         Creek                        surveyed          Active        Active
 Warm Springs Not surveyed              Not            Surveyed      Surveyed
       Creek                          surveyed          Active        Active
   Grasshopper       Surveyed        Surveyed          Surveyed     Surveyed
         Creek      No detection    No detection        Active     No detection
     South Fork Not surveyed            Not            Surveyed      Surveyed
        Willow                        surveyed          Active        Active
    Richardson       Surveyed         Surveyed         Surveyed          N/A
         Creek      No detection       Active           Active

 Active Nests      2 Active         4 Active        10 Active      9 Active
 Total             Nests            Nests           Nests          Nests



 Annual %          -50%             -60%            N/A            N/A
 Decrease


158. In accordance with the monitoring data in the record, there was a 50%

      decline in active nests in the Project area in 2018.

159. In accordance with the monitoring data in the record, there was a 60%

      decline in active nests in the Project area in 2017.

160. The Project EIS does not disclose the decline in active nests Forest-wide in


                                         35
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 37 of 53



      2017 or 2018.

161. The Project EIS does not disclose the decline in active nests in the Project

      area in 2017 or 2018.

162. The Project EIS representations and/or implications that the Forest Plan

      goshawk active nest monitoring trigger was not reached in 2017 or 2018 are

      false.

163. The Forest Service did not publish an evaluation report for the 2017 and

      2018 goshawk active nesting territory declines as required by the Forest

      Plan.

H.    Inventoried Roadless Area

164. The western portion of the Project area is located within the Castle

      Mountains Inventoried Roadless Area.

165. The Project allows tree-cutting in this Inventoried Roadless Area across

      1,962 acres of “meadow restoration,” i.e. modified clearcutting and burning

      units, 844 acres of “whitebark pine restoration,” i.e. modified clearcutting

      and burning units, 14 acres of “aspen restoration,” i.e. modified clearcutting

      and burning units, and 69 acres of “stand improvement thinning,” i.e.

      modified clearcutting, for a total of 2,889 acres of tree cutting in an

      Inventoried Roadless Area.

166. The Project also authorizes 3,659 acres of prescribed burning in the


                                         36
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 38 of 53



       Inventoried Roadless Area.

167. The Project EIS represents: “The goal of meadow restoration is to create

       grass and shrub dominated meadow conditions and distribution which are

       more similar to historic conditions.”

168. The Forest Service’s 2011 Castle Mountains Landscape Assessment states

       that grasslands/shrublands have a natural range of variability of 14.4% to

       92.0% in the Castle Mountains, and existing grasslands/shrublands

       constitute 24.6% of the area. Accordingly, grasslands/shrublands are

       currently within the natural historic range of variability. This fact is not

       disclosed to the public in the Project EIS.

169.   The Forest Service’s 2011 Castle Mountains Landscape Assessment states

       that whitebark pine has a natural range of variability of 0.3% to 0.8% in the

       Castle Mountains, and existing whitebark pine constitutes 3.6% of the area.

       Accordingly, whitebark pine has not declined below the natural historic

       range of variability. This fact is not disclosed in EIS.

170. The Forest Service’s 2011 Castle Mountains Landscape Assessment states

       that aspen has a natural range of variability from 0.7% to 8.6% in the Castle

       Mountains, and existing aspen is less than 0.0%. Thus, aspen has declined

       below the natural historic range of variability.

171. However, there is no support for cutting down trees as a remedy for aspen


                                          37
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 39 of 53



       declines because the primary cause of aspen decline is grazing. Cutting

       down trees will increase grazing, not reduce it.

172. Regarding wildfire, the Forest Service’s 2011 Castle Mountains Landscape

       Assessment states: “a majority of the stands (46%) are in condition class 1

       or within the natural fire regime, followed by 28% in high departure, and

       26% in moderate departure.”

173.   The Project EIS does not provide the public with a map of Fire Regime

       Condition Classes.

174. However, the Meagher County Community Wildfire Protection Plan

       (CWPP) provides a map of “Fire Regime Condition Class” or “FRCC.”

175. Fire Regime Condition Class 1 means the area is within natural range for

       wildfire conditions.

176. The Meagher County FRCC map shows Class 1 in yellow, Class 2 in green,

       and Class 3 in red.

177. Below, Plaintiffs have superimposed a blue polygon on the Meagher County

       FRCC map to roughly approximate the Castle Mountains IRA, and arrows

       to approximate the locations where the majority of IRA tree-cutting will

       occur:

//




                                         38
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 40 of 53




178. As demonstrated by the map above, the majority of IRA tree-cutting appears

       to be within yellow zones representing FRCC Class 1 areas, i.e. areas that

       are within the natural range of variation for wildfire conditions.

179.   The fact that the majority of acreage proposed for whitebark pine and


                                          39
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 41 of 53



      meadow tree-cutting within the IRA is located within a FRCC Class 1

      designation was not disclosed to the public in the Project EIS.


                            VI. CLAIMS FOR RELIEF

                         FIRST CLAIM FOR RELIEF

The Forest Service’s representations and/or omissions in the EIS regarding road

density and elk habitat violate NEPA, and the Project violates the Forest Plan, in

                     violation of NEPA, NFMA, and the APA.

180. All previous paragraphs are incorporated by reference.

181. The Forest Service’s refusal to conduct an analysis of habitat effectiveness

      for the Project violates NEPA and NFMA.

182. The Project violates the Forest Plan requirement to maintain habitat

      effectiveness in violation of NFMA.

183. The Forest Service’s refusal to disclose and discuss the recommendations of

      Forest Plan Appendix F and G as applied to this Project, in the Project EIS,

      violates NEPA and NFMA.

184. The Project violates the Forest Plan road density limits for at least two

      Management Areas, and potentially five Management Areas, in violation of

      NFMA.

185. The Forest Service’s failure to disclose/reference the underlying data and

      methodology it used to calculate road density in the Project EIS violates
                                         40
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 42 of 53



      NEPA.

186. The Forest Service’s failure to fully and fairly disclose the concerns of FWP

      regarding high road density in the Project area, in the Project EIS, violates

      NEPA.

                        SECOND CLAIM FOR RELIEF

 The Forest Service’s failure to use the Forest Plan definition of old growth, and

   consequent failures to demonstrate compliance with Forest Plan old growth

    standards for retention and viability, violates NFMA, NEPA, and the APA.

187. All previous paragraphs are incorporated by reference.

188. As discussed above, the Forest Plan sets forth a specific definition for old

      growth forest.

189. As discussed above, the Forest Service did not use the Forest Plan definition

      of old growth forest for the Project analysis.

190. Instead of using the Forest Plan definition, the Forest Service used a different

      definition of old growth forest – Green et al old growth definition.

191. As discussed above, the Green et al definition of old growth leads to a

      different result than the use of the Forest Plan definition of old growth.

192. The Forest Service’s failure to use the Forest Plan definition of old growth

      renders it impossible to determine (a) whether the Project area currently

      complies with Forest Plan old growth retention standards, and (b) whether

      logging is proposed in areas that will violate the Forest Plan old growth
                                         41
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 43 of 53



      retention standards after Project logging. In other words, the entire old

      growth analysis for the Project area is invalid until the Forest Service

      applies the Forest Plan old growth definition.

192. As recently held by the Ninth Circuit, the Forest Service’s failure to apply a

      forest plan old growth definition violates NFMA. Alliance for the Wild

      Rockies v. U.S. Forest Service, 907 F.3d 1105, 1116-17 (9th Cir. 2018).

193. The Forest Service’s failure to take a hard look at this issue in the EIS and

      failure to fully and fairly disclose the Forest Plan old growth definition to

      the public in the EIS violates NEPA.

194. As the Ninth Circuit has held time and time again, the “scope of review does

      not include attempting to discern which, if any, of a validly-enacted Forest

      Plan’s requirements the agency thinks are relevant or meaningful. If the

      Forest Service thinks any provision of the . . . Plan is no longer relevant, the

      agency should propose amendments to the . . .Plan altering its standards, in

      a process complying with NEPA and NFMA, rather than discount its

      importance in environmental compliance documents.” Native Ecosystems

      Council v. U.S. Forest Service, 418 F.3d 953, 961 (9th Cir. 2005).




                                         42
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 44 of 53



                        THIRD CLAIM FOR RELIEF

  The Forest Service’s failures to disclose and demonstrate compliance with the

  Forest Plan requirements for the affected municipal watershed violate NEPA,

                              NFMA, and the APA.

195. All previous paragraphs are incorporated by reference.

196. The Forest Plan requires: “The Montana Department of Health and

      Environmental Sciences, Water Quality Bureau, must approve road

      construction, timber harvest, and mining activities in municipal

      watersheds.”

197. The Forest Plan requires that in the affected municipal watershed, “roads

      will not be constructed for surface resource management.”

198. The Forest Plan requires that in the affected municipal watershed, “timber

      should only be harvested where necessary to control a hazard to the water

      resources.”

199. The Forest Service did not disclose these three requirements in the Project

      EIS, nor did it demonstrate compliance with these three requirements, in

      violation of NEPA and NFMA.




                                        43
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 45 of 53



                        FOURTH CLAIM FOR RELIEF

 The Forest Service failed to fully and fairly disclose and apply the best available

 science on whitebark pine regeneration in both the Project EIS and the Project

   Biological Assessment, in violation of NEPA, NFMA, the ESA, and the APA.

200. All previous paragraphs are incorporated by reference.

201. NEPA requires scientific integrity and disclosure of opposing scientific

      viewpoints in an EIS. 40 C.F.R. §§ 1502.9(b); 1502.24. In violation of

      NEPA, the Forest Service failed to disclose to the public, in the Project EIS,

      the fact that the treatments proposed for whitebark pine regeneration are

      highly likely to fail according to the agency’s only long term research study

      on the effects of cutting and burning treatments on whitebark pine

      regeneration – RMRS-GTR-232.

202. Similarly, the Forest Service has failed to define the whitebark pine

      regeneration techniques in the Forest Plan, failed to base the whitebark pine

      regeneration techniques on technical and scientific literature (RMRS-GTR-

      232), and failed to ensure the proposed practice will actually result in

      regeneration, in violation of NFMA. 36 C.F.R. §§ 219.15, 219.27(b).

203. Finally, the Forest Service has failed to fully and fairly disclose and apply

      the findings of RMRS-GTR-232, which is the best available science on how

      cutting and burning impact whitebark pine regeneration, in the Biological


                                         44
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 46 of 53



      Assessment in violation of the ESA mandate to use the best available

      science.

                         FIFTH CLAIM FOR RELIEF

  The Forest Service’s failure to disclose the decrease in active goshawk nesting

    territories to the public in the EIS, and failure to comply with Forest Plan

 requirement to conduct an evaluation report if active nests decline by 10% in a

                    year, violates NEPA, NFMA, and the APA.

204. All previous paragraphs are incorporated by reference.

205. The Forest Service’s failure to disclose the decline in active nesting

      territories to the public in the EIS violates NEPA.

206. The Forest Service’s failure to prepare an evaluation report in response to

      the annual decline of over 10% in active goshawk nesting territories in both

      2017 and 2018 violates NFMA, and its omission of this information in the

      Project EIS and representation that no such trigger had been reached was

      misleading in violation of NEPA.

                         SIXTH CLAIM FOR RELIEF

      The Forest Service’s representations and/or omissions in the EIS and

  authorizations regarding tree cutting in an Inventoried Roadless Area, violate

                     NEPA, the APA, and the Roadless Rule.

207. All previous paragraphs are incorporated by reference.


                                         45
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 47 of 53



208. The Project allows 2,889 acres of tree cutting in an Inventoried Roadless

      Area.

209. The origins of the Roadless Rule date back over four decades, when in 1972

      the Forest Service embarked on a Roadless Area Review and Evaluation

      project (“RARE I”) to identify roadless areas on National Forest lands and

      determine their suitability for designation as Wilderness.

210. As part of this effort, the Forest Service inventoried approximately 56

      million acres that it deemed suitable for designation as Wilderness.

211. After the RARE I inventory was successfully challenged under NEPA, it

      was abandoned.

212. Four years later, the Forest Service began a more extensive Roadless Area

      Review and Evaluation project (“RARE II”), which also created an

      inventory of roadless areas that the Forest Service deemed suitable for

      designation as Wilderness.

213. Relying on this inventory, Congress designated approximately 35 million

      acres as Wilderness.

214. Areas that were identified as roadless during the RARE II inventory

      (“inventoried roadless areas” or “IRAs”), but were not subsequently

      designated as Wilderness by Congress, continued to be managed pursuant to

      each National Forest's individual forest plan.


                                        46
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 48 of 53



215. In the late 1990s, the Forest Service revisited its road-management policy,

      noting that: (1) use of the National Forests had “shifted substantially toward

      recreation,” (2) there were insufficient funds to maintain existing roads, and

      (3) there was an “accumulation of new scientific information” suggesting

      that “ecological impacts from existing roads are more extensive than

      previously thought.”

216. On March 1, 1999, the Forest Service published an Interim Roadless Rule,

      which established an 18–month moratorium on road construction in IRAs.

217. Subsequently, on January 12, 2001, the Forest Service published the final

      Roadless Rule. 66 Fed. Reg. 3244 (Jan. 12, 2001).

218. The Roadless Rule states in part:

            Prohibition on timber cutting, sale, or removal in inventoried
            roadless areas.

            (a) Timber may not be cut, sold, or removed in inventoried
            roadless areas of the National Forest System, except as
            provided in paragraph (b) of this section.

            (b) Notwithstanding the prohibition in paragraph (a) of this
            section, timber may be cut, sold, or removed in inventoried
            roadless areas if the Responsible Official determines that one
            of the following circumstances exists. The cutting, sale, or
            removal of timber in these areas is expected to be infrequent.

               (1) The cutting, sale, or removal of generally small diameter
               timber is needed for one of the following purposes and will
               maintain or improve one or more of the roadless area
               characteristics as defined in § 294.11.


                                         47
      Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 49 of 53



                   (i) To improve threatened, endangered, proposed, or
                   sensitive species habitat; or

                   (ii) To maintain or restore the characteristics of
                   ecosystem composition and structure, such as to reduce
                   the risk of uncharacteristic wildfire effects, within the
                   range of variability that would be expected to occur
                   under natural disturbance regimes of the current climatic
                   period;

                (2) The cutting, sale, or removal of timber is incidental to
                the implementation of a management activity not otherwise
                prohibited by this subpart;

                (3) The cutting, sale, or removal of timber is needed and
                appropriate for personal or administrative use, as provided
                for in 36 CFR part 223; or

                (4) Roadless characteristics have been substantially altered
                in a portion of an inventoried roadless area due to the
                construction of a classified road and subsequent timber
                harvest. Both the road construction and subsequent timber
                harvest must have occurred after the area was designated an
                inventoried roadless area and prior to January 12, 2001.
                Timber may be cut, sold, or removed only in the
                substantially altered portion of the inventoried roadless area.

      36 C.F.R. § 294.13 (2005).

219. The Roadless Rule further explains subsection (b)(2) as follows: “Paragraph

      (b)(2) allows timber cutting, sale, or removal in inventoried roadless areas

      when incidental to implementation of a management activity not otherwise

      prohibited by this rule. Examples of these activities include, but are not

      limited to trail construction or maintenance; removal of hazard trees adjacent

      to classified road for public health and safety reasons; fire line construction
                                         48
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 50 of 53



      for wildland fire suppression or control of prescribed fire; survey and

      maintenance of property boundaries; other authorized activities such as ski

      runs and utility corridors; or for road construction and reconstruction where

      allowed by this rule.” 66 Fed. Reg. 3258 (Jan. 12, 2001)

220. For over 15 years, the Roadless Rule was the subject of litigation. See e.g.

      Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1126 (9th Cir. 2002);

      California ex rel. Lockyer v. U.S. Dep't of Agric., 575 F.3d 999, 1007 (9th

      Cir. 2009); Wyoming v. U.S. Dep't of Agric., 661 F.3d 1209, 1272 (10th Cir.

      2011); Organized Vill. of Kake v. U.S. Dep't of Agric., 795 F.3d 956, 962

      (9th Cir. 2015) (en banc); Alaska v. United States Dep't of Agric., 273 F.

      Supp. 3d 102, 108–12 (D.D.C. 2017). Nonetheless, the Roadless Rule is

      still in effect.

221. In order to avoid the prohibition against tree cutting in an IRA, in this case,

      the Forest Service relies on the exemption at (b)(1)(ii): “To maintain or

      restore the characteristics of ecosystem composition and structure, such as

      to reduce the risk of uncharacteristic wildfire effects, within the range of

      variability that would be expected to occur under natural disturbance

      regimes of the current climatic period.”

222. However, that exemption requires a showing that a project area needs tree-

      cutting in order to stay “within the range of variability that would be


                                         49
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 51 of 53



      expected to occur under nature disturbance regimes . . . .” Id.

223. In this case, the Forest Service’s own landscape assessment for the area

      found that grassland/shrubland areas are within the natural range of historic

      variability; therefore creating new grasslands/shrublands, i.e. tree cutting on

      1,962 acres for “meadow restoration,” is not required as framed by this

      limited exception to the Roadless Rule. This fact was not disclosed to the

      public in the EIS.

224. Additionally, the Forest Service’s own landscape assessment for the area

      found that whitebark pine has not declined below the historic range of

      variability; therefore increasing the prevalence of whitebark pine, i.e. tree

      cutting on 844 acres for “whitebark pine restoration,” is not required as

      framed by this limited exception to the Roadless Rule This fact was not

      disclosed to the public in the EIS.

225. Also, although aspen has declined below the historic range of variation, the

      Project only includes 14 acres of aspen “restoration” in the entire IRA.

226. Furthermore, the Meagher County Community Wildfire Protection Plan

      provides a map of “Fire Regime Condition Class.” Class 1 means the area

      is within natural range for wildfire conditions. The map shows that the

      majority of the IRA that is proposed for tree-cutting under “whitebark pine”

      cutting or “meadow” cutting is actually within Class 1, i.e. within natural


                                            50
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 52 of 53



      range of variation for wildfire conditions. This fact, and this map, were not

      disclosed to the public in the Project EIS.

227. For these reasons, tree-cutting on almost 3,000 acres in the IRA is not

      necessary to maintain “the range of variability that would be expected to

      occur under nature disturbance regimes,” and therefore Exception (b)(1)(ii)

      to the Roadless Rule does not apply here.

228. The Forest Service also offers an alternative rationale in the Final EIS, when

      it claims that Exemption (b)(2) applies.

229. However, Exemption (b)(2) does not apply because tree cutting is not

      “incidental” to a management activity here; tree cutting is the management

      activity.

230. The Forest Service’s misrepresentations and/or failure to disclose key facts

      to the public in the EIS regarding natural range of variability violate NEPA

      and the APA. Additionally, the Forest Service’s decision to allow tree-

      cutting over almost 3,000 acres in an Inventoried Roadless Area that has not

      experienced significant departure from historic conditions, but instead has a

      majority of the area within historic range, violates the Roadless Rule and the

      APA.




                                         51
       Case 9:21-cv-00022-DWM Document 1 Filed 03/01/21 Page 53 of 53



                            VII. RELIEF REQUESTED

For all of the above-stated reasons, Plaintiffs request that this Court award the

following relief:

A.    Declare that the Project violates the law;

B.    Either vacate the Project decision or enjoin implementation of the Project;

C.    Award Plaintiffs their costs, expenses, expert witness fees, and reasonable

      attorney fees under the ESA and/or under EAJA; and

D.    Grant Plaintiffs any such further relief as may be just, proper, and equitable.



Respectfully submitted this 1st Day of March, 2021.


                                 /s/ Rebecca K. Smith
                                 Rebecca K. Smith
                                 PUBLIC INTEREST DEFENSE CENTER, PC

                                 Timothy M. Bechtold
                                 BECHTOLD LAW FIRM, PLLC

                                 Attorneys for Plaintiffs




                                          52
